Citation Nr: 0732156	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.  He also had periods thereafter of active duty for 
training and inactive duty training as a member of the Marine 
Corps Reserves and Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a low 
back disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  In April 2005 he 
testified at a RO hearing before a Decision Review Officer, 
and in July 2006, he testified before the undersigned 
Veterans Law Judge via videoconference.  

The Board notes the veteran also perfected an appeal of the 
RO's January 2003 denial of service connection for chronic 
bronchitis/residuals of pneumonia.  However, at his July 2006 
videoconference hearing, he stated he wished to withdraw that 
issue from appellate consideration.  Thus, it is no longer 
before the Board.  


FINDING OF FACT

Competent evidence of the onset of a current low back 
disability during military service has not been presented.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The October 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination on 
several occasions, most recently in November 2005.  38 C.F.R. 
§ 3.159(c)(4) (2007).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Finally, since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service-
connected disability compensation may only be paid to a 
"veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including active duty (AD) and any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  The term "active 
duty" is defined in 38 U.S.C.A. § 101(21) to include full 
time duty in the Armed Forces, other than active duty for 
training.  Further, ADT includes full-time duty performed by 
Reserve or National Guard members for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty training (IADT).  Service connection 
is available for any period of ADT or IADT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on IADT.  See Brooks v. Brown, 5 
Vet. App. 484 (1993).  Thus, service connection may be 
established for disability resulting from injuries or 
diseases incurred during AD or ADT, or injuries incurred in 
IADT.

Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  Presumptive periods 
do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran alleges that he injured his low back in November 
1993 during a military training exercise.  Service medical 
records confirm that the veteran was climbing a wooden wall 
with members of his squad when the wall collapsed, pinning 
the veteran underneath the wall with the wall laying across 
the back of his neck.  He was taken to a local hospital for 
treatment of a bruised back, and was released and returned to 
duty the same day.  The discharge summary was trunk injury, 
not otherwise specified.  A service investigation determined 
this injury was sustained in the line of duty.  A November 
1993 Report of Estimated Cost of Medical Care at Civilian 
Agencies submitted to the Adjutant General's office from the 
veteran's unit indicates that the injury was neck strain.  

Thereafter, the veteran did not report or seek treatment for 
low back pain.  On an April 1996 report of medical history, 
he denied any current or prior history of recurrent back 
pain.  A periodic medical examination conducted in April 1996 
was also negative for a chronic disability of the spine.  A 
March 1998 fitness for duty medical evaluation also found him 
"fit for full duty", "capable of performing all duties."  

In August 2000, the veteran began receiving chiropractic care 
from M.K., D.C.  According to the veteran's initial medical 
history form, he did not note a history of low back pain or 
back injury when he first saw Dr. K.  Rather, the veteran was 
responding to a telemarketing solicitation, and Dr. K. noted 
he had "no problems", but "just wanted to experience 
[chiropractic care]."  Nevertheless, Dr. K. diagnosed pelvic 
unleveling and cervical and lumbar subluxation, according to 
a May 2002 treatment summary.  Private treatment records 
indicate the veteran was seen for several appointments in 
August 2000, with no apparent treatment thereafter.  

The veteran was afforded a VA orthopedic examination of his 
back in November 2002.  Low back pain with prolonged sitting 
or standing was noted.  Physical evaluation of the low back 
revealed no obvious abnormal spinal curvature or muscle 
spasm.  Palpation of the spine and musculature did not 
demonstrate any tenderness.  Range of motion was slightly 
reduced.  Deep tendon reflexes were present and equal 
bilaterally.  Muscle strength and sensation of the lower 
extremities were within normal limits.  X-rays of the 
lumbosacral spine were negative for soft tissue or bony 
abnormality, with normal lumbar vertebral alignment and disc 
spacing.  The final impression was of chronic low back pain 
without radiculopathy.  

Another VA orthopedic examination was afforded the veteran in 
September 2004.  Chronic low back pain was again noted.  
Physical evaluation of the lumbosacral spine revealed no 
abnormal curvature or obvious muscle spasm.  Mild tenderness 
was present on palpation of the paraspinal muscles.  Some 
limitation of motion was present.  Deep tendon reflexes were 
present and equal bilaterally.  Muscle strength and sensation 
of the lower extremities were within normal limits.  The 
final impression was of myofascial pain of the lumbosacral 
spine.  

In May 2005, the veteran submitted lay statements from 
friends and family discussing his low back pain and related 
problems following his 1993 in-service injury.  These letters 
indicated the veteran struggled with household chores and 
other tasks as a result of his low back injury.  

A final VA orthopedic examination was afforded the veteran in 
November 2005.  He reported a history of moderate to severe 
low back pain following his in-service injury.  He used over-
the-counter medication for his pain.  He denied such other 
symptoms as numbness or weakness of the lower extremities, 
frequent falls, and urinary or bowel incontinence.  On 
physical examination the veteran's pelvis was tilted left, 
and his gait was antalgic.  No abnormal spinal curvature was 
noted.  No tenderness or muscle spasm of the low back was 
observed with palpation on the left, but both were evident on 
the right.  Some limitation of motion was noted.  Muscle 
strength and sensation in the lower extremities was within 
normal limits.  After examining the veteran and reviewing the 
claims folder, the examiner diagnosed myofascial pain of the 
low back.  However, the examiner stated this disability was 
less likely than not related to the veteran's in-service 
injury, as a chronic low back injury was not noted at the 
time of the 1993 accident.  The examiner stated that the 
single spine injury documented in service notes the neck or 
cervical spine was the site of the trauma and that evaluation 
at the time suggested trunk injury.  The low back was not the 
source of the complaint or site of evaluation.  The examiner 
also noted the veteran's lack of treatment for a low back 
disability for many years following service.  

At his April 2005 and July 2006 hearings, the veteran stated 
he injured his low back in 1993, resulting in a chronic and 
permanent disability.  He stated he continued to experience 
recurrent low back pain following the November 1993 incident, 
and has had difficulty maintaining employment as a result.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability.  While the 
veteran did incur a bruised back in November 1993 as a result 
of his aforementioned accident, the evidence does not 
indicate a chronic low back disability was incurred at that 
time.  At the time of the initial injury, the veteran was 
taken to a local hospital emergency room, where he was 
treated and released the same day, with all findings negative 
except for bruising.  The Board notes that the veteran was 
returned to full military duty that same day, and was never 
issued a limited duty profile related to his back for the 
remainder of his time in service, according to the evidence 
of record.  Finally, subsequent service medical records are 
negative for complaints of a low back disability, and the 
veteran was found to be without abnormality of the spine on 
military medical examination in April 1996.  Overall, the 
preponderance of the evidence suggests if indeed there was 
some trauma to the low back at the time of the 1993 accident, 
the injury was merely acute and transitory in nature, without 
chronic residuals.  

Further suggesting the veteran did not sustain a chronic 
disability in 1993 is the final VA medical examination, 
performed in November 2005.  The VA examiner, after examining 
the veteran and reviewing the claims file, found no 
indication any current disability of the low back was related 
to service.  In so deciding, the examiner noted the veteran's 
minimal need for treatment at the time of the initial injury, 
and his absence of treatment thereafter.  While the veteran 
did seek private chiropractic care in August 2000, he 
reported "no problems" at that time, and was only seen for 
a short period of time.  Furthermore, Dr. K., the veteran's 
chiropractor, also did not suggest a nexus between the 
veteran's November 1993 bruised back and any subsequent low 
back disability.  In the absence of any nexus evidence 
establishing that the veteran's November 1993 injury resulted 
in any current low back disability, service connection for a 
low back disability must be denied.  

The veteran, as well as his friends and family, have 
suggested his current disability of the low back is the 
result of an in-service injury.  However, as laypersons, they 
are not capable of making medical conclusions; thus, their 
statements regarding causation are not competent evidence, 
and are not binding on the Board.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In conclusion, the veteran's service connection claim for a 
low back disability must be denied, as the veteran has not 
submitted competent evidence of a nexus between any current 
low back disability and an in-service injury.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


